Citation Nr: 0314018	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  02-05 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to 
December 1970.  He died in August 2001.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The veteran died in August 2001.  The death certificate 
lists the cause of death as metastatic renal cell carcinoma.

2.  At the time of his death, service connection was not in 
effect for any disorder. 

3.  Metastatic renal cell carcinoma was not shown in service, 
demonstrated to a compensable degree within one year of 
service, or shown to be related to service.

4.  It is not shown that the cause of the veteran's death, 
metastatic renal cell carcinoma, was caused by, or the result 
of, military service, to include exposure to Agent Orange.

5.  The veteran was not in service at the time of his death, 
and did not die of a service-connected disability, or have a 
total disability permanent in nature resulting from a 
service-connected disability, or die while a disability so 
evaluated was in existence.


CONCLUSIONS OF LAW

1.  Metastatic renal cell carcinoma was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  

2.  A disability incurred in or aggravated by service neither 
caused death nor did it contribute substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.310, 3.312 (2002).  

3.  The eligibility criteria for Chapter 35 educational 
benefits have not been met.  38 U.S.C.A. §§ 3500, 3501 (West 
2002); 38 C.F.R. § 3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The VCAA 
and its implementing regulations eliminate the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

The record reflects that the appellant and her representative 
were provided with a copy of the appealed January 2002 rating 
action, and were provided a Statement of the Case dated March 
2002, and a Supplemental Statement of the Case dated August 
2002.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO sent the appellant a letter in October 
2001, explaining her rights under the VCAA, to include what 
documents would be obtained by VA and which she was 
responsible for submitting.  

In this regard, at her videoconference hearing before the 
Board in December 2002, the appellant stated she had 
additional private medical records to submit.  The Board left 
the record open for 30 days to afford the appellant the 
opportunity to do so.  Nevertheless, no additional evidence 
was submitted by the appellant.  As the United States Court 
of Appeals for Veterans Claims (Court) has stated, "the duty 
to assist is not always a one-way street.  If a [claimant] 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  Thus, under 
the circumstances in this case, VA has satisfied its duties 
to notify and assist the appellant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  Specifically, she 
indicates that it is her belief that the veteran's renal cell 
carcinoma, which metastasized and caused the veteran's death, 
was incurred due to the veteran's exposure to herbicides 
while in service in Vietnam.

At the time of his death, service connection was not in 
effect for any disorder.  The veteran's death certificate 
lists the cause of death as renal cell carcinoma, metastatic.

The veteran's service medical records are negative for any 
complaints or findings of any cancer, or any renal problems.

Private medical records from January 1976 indicate that the 
veteran was diagnosed with basal cell carcinoma of the skin 
of the left face, completely excised, and pre-malignant 
senile-solar keratosis.  Thereafter, private medical records 
dated in October and November 1997, indicate that the veteran 
had been having gross painful hematuria for about two weeks.  
After testing, the veteran was 
diagnosed with a large renal cell carcinoma, probably 
sarcomatoid.  It was noted that the kidney was probably 
unresectable.  He was scheduled for adjuvant immunotherapy.  
An October 1997 bone scan noted no scintigraphic evidence for 
osseous metastases.

A letter from a private physician dated February 1999 
indicated that the veteran had been treated for his cancer 
for the last 16 months with 5-FU interferon and IL-2, and 
looked very good.  It was noted that the veteran had no more 
gross hematuria.  His tumor was found to not require 
embolization.

An oncology clinic note dated June 2000 indicated that the 
veteran was taking weekly injections of medication for his 
widely metastatic renal cell carcinoma.  The veteran reported 
increased pain in his left upper quadrant, with a productive 
cough of tan secretions.  He was noted to have a low energy 
level.  The examiner noted the veteran's diagnosis of widely 
metastatic renal cell carcinoma, as well as a recent 
admission to the hospital for a lower gastrointestinal bleed.

A July 2000 report of consultation indicated that the veteran 
had widely metastatic renal cell carcinoma, with a 
symptomatic lesion in the left lower rib cage, with pain 
essentially being anterior and corresponding to a mass which 
projected from the chest wall inwards.  There was another 
mass noted, a paraspinal mass from the eighth rib.  The 
physician recommended palliative radiotherapy to the 
symptomatic lesion.  Records indicate that the veteran 
received this treatment from late July 2000 to August 2000, 
which did resolve his pain.

The veteran was hospitalized in August 2000 for bright red 
rectal bleeding.  A colonoscopy showed marked inflammatory 
changes of the distal small bowel and right colon, most 
likely related to radiation changes, since the veteran had 
received significant radiation therapy to that area.  The 
veteran was diagnosed with lower gastrointestinal bleeding, 
and renal cell carcinoma.

A chest x-ray performed in October 2000 noted evidence of 
bilateral pulmonary/pleural-based metastases, homogeneous in 
the left lung base, likely due to a combination of pleural 
effusion, metastatic disease, and volume loss.  Pneumonia in 
the left lung base was difficult to exclude.  A patchy 
density was noted in the medial aspect of the right lung 
base, which the examiner opined may be due to volume loss or 
pneumonia, pulmonary venous hypertension, and possible small 
right pleural effusion.

May 2001 private medical records indicated that the veteran 
was brought to the hospital for evaluation of fever, 
increased weakness, and abnormal lung sounds.  The veteran 
was diagnosed with pneumonia, dehydration, and widespread 
metastatic cancer. 

Private medical records indicate that the veteran was 
hospitalized in July 2001, for renal cell carcinoma at the 
terminal stage.  The veteran was hospitalized for 
approximately a week at the request of his wife, his primary 
caretaker, for "respite care."  The veteran was discharged 
on July 24, 2001, with a terminal diagnosis.

The appellant received a hearing before the undersigned 
Acting Veterans Law Judge in December 2002.  The transcript 
of that hearing indicates that after the veteran retired from 
the military in 1970, he became a mail carrier.  The 
appellant testified that no one in the veteran's immediate 
family had ever had cancer.  The appellant further testified 
that one of the veteran's doctors had told her that it was 
more than likely that his cancer was caused by exposure to 
herbicides in Vietnam, and another doctor had told her that 
it was possible that his cancer had been caused by such 
exposure.

Analysis

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in the 
case of renal cell carcinoma, was manifest to a compensable 
degree within one year of service discharge.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of such evidence, the regulations require a 
showing that a service-connected disability caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  However, in 
the instant case, service connection is not in effect for any 
disorder.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

In the case of a veteran who had active wartime service for 
ninety days or more and active service in Vietnam between 
January 9, 1962 and May 7, 1975, specified diseases resulting 
from exposure to an herbicide agent, including Agent Orange, 
that have become manifest to a degree of 10 percent or more 
in the manner prescribed by law will be considered to have 
been incurred in service, even absent a service record or 
other evidence to that effect, unless there is affirmative 
evidence to the contrary (including a showing of an 
intercurrent cause for the disease).  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.  Exposure to an herbicide agent 
will only be presumed in the case of a veteran with an 
enumerated § 3.309 illness unless there is affirmative 
evidence that exposure did not occur.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In other words, both service in Vietnam 
during the designated time and the establishment of one of 
the listed diseases is required to establish entitlement to 
the in-service presumption of exposure to an herbicide agent.  
Chase v. West, 13 Vet. App. 413 (2000).  In this case, the 
veteran's fatal disease, metastatic renal cell carcinoma, is 
not one of the specified diseases resulting from exposure to 
an herbicide agent.  38 C.F.R. § 3.309(e).  Accordingly, 
entitlement to the in-service presumption of exposure to 
Agent Orange is not warranted in this case. 

With the foregoing criteria in mind, the Board has reviewed 
the veteran's service medical records and all post service 
clinical records in light of the contentions of the 
appellant, and finds no relationship between the veteran's 
military service and his cause of death.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the cause of the 
veteran's death.  In this regard, the Board notes that 
absolutely no evidence has been submitted linking the 
veteran's renal cell carcinoma, the cause of his death, to 
service.  While the appellant has stated that doctors have 
told her that the veteran's renal cell carcinoma was either 
likely, or at least possibly, related to herbicide exposure, 
the Board notes that the appellant has submitted absolutely 
no medical evidence or statements from physicians linking the 
veteran's carcinoma to his service in any way.  Further, the 
Board notes that the veteran was not diagnosed with renal 
cell carcinoma until 1997, approximately 27 years after his 
separation from service.  As the veteran was not diagnosed 
with renal cell carcinoma within a year of separation from 
service, the Board finds that a presumption of service 
connection for renal cell carcinoma would not be warranted 
under 38 C.F.R. §§ 3.307, 3.309.

While the appellant has asserted that she believes, due to 
the lack of any family history of cancer, that the veteran's 
renal cell carcinoma which led to his death must therefore be 
related to his exposure to herbicides in service, the Board 
points out that, as a lay person, she lacks the capability to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Therefore, with no medical evidence having been presented to 
indicate that the veteran's renal cell carcinoma which led to 
his death was related to service, the Board finds that 
service connection cannot be granted for the cause of the 
veteran's death.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Eligibility for Dependents' Educational Assistance under 
Chapter 35 of the United States Code

Dependents' Educational Assistance may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (5) if a serviceperson, 
is on active duty as a member of the Armed Forces and now is, 
and, for a period of more than 90 days, has been listed by 
the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

As noted above, the veteran died from nonservice-connected 
causes, metastatic renal cell carcinoma.  Since service 
connection has not been established for the cause of the 
veteran's death, it follows that the appellant is not 
entitled to the Dependents' Educational Assistance on this 
basis.  Additionally, as the veteran was not in service at 
the time of his death and as service connection was not in 
effect for any disorder at the time of his death, none of the 
other conditions for eligibility apply.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  The preponderance of the evidence is against 
the veteran's claim, and therefore, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  Entitlement to Chapter 35 
Dependents' Educational Assistance is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

